FORM N-8F SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 Application Pursuant to Section 8(f) of the Investment Company Act of 1940, as amended (“Act”) and Rule 8f-1 Thereunder for Order Declaring that a Registered Investment Company has Ceased to be an Investment Company under the Act I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [ X ]Merger []Liquidation []Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) []Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund:Old Mutual Funds II (the “Fund”) 3. Securities and Exchange Commission File No.: 811-04391 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X]Initial Application[ ]Amendment 5. Address of Principal Executive Office (include No. and Street, City, State, Zip Code): Old Mutual Funds II 4643 South Ulster Street, Suite 800 Denver, Colorado80237 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Kathryn L. Santoro Vice President and General Counsel Old Mutual Capital, Inc. 4643 South Ulster Street, Suite 800 Denver, Colorado80237 Telephone:720-200-7727 1 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund’s records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Old Mutual Asset Management 200 Clarendon Street, 53rd Floor Boston, MA 02116 Telephone: 617-369-7300 NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [X]Management company; []Unit investment trust; or []Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [X]Open-end[]Closed-end State law under which the fund was organized or formed (e.g., Delaware or Massachusetts): Delaware Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Old Mutual Capital, Inc. 4643 South Ulster Street, Suite 800 Denver, CO80237 Analytic Advisors, LLC 555 West Fifth Street, 50th Floor Los Angeles, CA 90013 Ashfield Capital Partners, LLC 750 Battery Drive, Suite 600 San Francisco, CA 94111 Barrow, Hanley, Mewhinney & Strauss, LLC 2200 Ross Avenue, 31st Floor Dallas, TX 75201 2 CastleArk Management, LLC 1 North Wacker Drive, Suite 3950 Chicago, IL 60606 Columbus Circle Investors Metro Center One Station Place Stamford, CT 06905 Copper Rock Capital Partners, LLC 200 Clarendon Street, 51st Floor Boston, MA 02116 Dwight Asset Management Company, LLC 100 Bank Street, Suite 800 Burlington, VT 05401 Eagle Asset Management, Inc. 880 Carillon Parkway St. Petersburg, FL 33733-0520 First Eagle Investment Management LLC 1345 Avenue of the Americas New York, NY 10105-4300 Heitman Real Estate Securities, LLC 191 N. Wacker Drive, Suite 2500 Chicago, IL 60606 Liberty Ridge Capital, Inc. 1205 Westlakes Drive Berwyn, PA 19312 Munder Capital Management 480 Pierce Street Birmingham, MI 48009 Provident Investment Counsel, Inc. North Lake Avenue, Penthouse Suite Pasadena, CA 91101 Thompson, Siegel & Walmsley, LLC 6806 Paragon Place, Suite 300 Richmond, VA 23230 3 Thomson Horstmann & Bryant, Inc. 80 West/Plaza One, 5th Floor Saddle Brook, NJ 07663 Turner Investment Partners, LLC 1205 Westlakes Drive, Suite 100 Berwyn, PA 19312 Wellington Management Company 75 State St. Boston, MA 02109 Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those principal underwriters have been terminated: Old Mutual Investment Partners 200 Clarendon Street, 53rd Floor Boston, MA 02116 If the fund is a unit investment trust (“UIT”) provide: (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): The Fund is not a UIT. Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? []Yes[X]No If Yes, for each UIT state: Name(s): File No.: Business Address: (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X]Yes[]No If Yes, state the date on which the board vote took place:March 1, 2012 If No, explain: 4 (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X]Yes[]No If Yes, state the date on which the shareholder vote took place:May 30, 2012 If No, explain: II. Distributions to Shareholders Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [X]Yes[]No (a) If Yes, list the date(s) on which the fund made those distributions: June 4, 2012 (b) Were the distributions made on the basis of net assets? [X]Yes[]No (c) Were the distributions made pro rata based on share ownership? [X]Yes[]No (d) If No to (b) or (c) above, describe the method of distributions to shareholders.For Mergers, provide the exchange ratio(s) used and explain how it was calculated: Pursuant to the Agreement and Plan of Reorganization (i) all of the assets and liabilities of the Old Mutual Heitman REIT Fund (the “Old Mutual Fund”), the sole remaining series portfolio of the Fund, were transferred to a mutual fund on the FundVantage mutual fund platform (the “Acquiring Fund”) in exchange for shares of the Acquiring Fund having equivalent value to the net assets transferred from the Old Mutual Fund; and (ii) shares of the same or a comparable class of the Acquiring Fund were distributed on a pro rata basis to shareholders of the Old Mutual Fund. (e) Liquidations only: Were any distributions to shareholders made in kind? []Yes[]No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: Closed-end funds only: Has the fund issued senior securities? 5 []Yes []No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: Not Applicable. Has the fund distributed all of its assets to the fund’s shareholders? [X]Yes[]No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: Are there any shareholders who have not yet received distributions in complete liquidation of their interests? []Yes[X]No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III. Assets and Liabilities Does the fund have any assets as of the date this form is filed? []Yes[X]No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? []Yes[]No Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? []Yes[X]No 6 If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV. Information About Event(s) Leading to Request for Deregistration (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses:$41,000 (ii) Accounting expenses: (iii) Other expenses (list and identify separately): · Trustee Fees: $18,000 · Proxy Costs (printing, mailing, solicitation): $15,000 · Fees paid to the Transfer Agent: $30,000 (iv) Total expenses (sum of lines (i)–(iii) above):$104,000 (b) How were those expenses allocated? Refer to response IV(22)(c). (c) Who paid those expenses? All expenses listed above were borne by the Fund’s investment adviser, Old Mutual Capital. (d) How did the fund pay for unamortized expenses (if any)? All Fund expenses were fully amortized prior to the final liquidation. Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? []Yes[X]No If Yes, cite the release numbers of the Commission's notice and order or, if no notice or order has been issued, the file number and date the application was filed: V. Conclusion of Fund Business Is the fund a party to any litigation or administrative proceeding? []Yes[X]No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in that litigation: 7 Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? []Yes[X]No If Yes, describe the nature and extent of those activities: VI. Mergers Only (a) State the name of the fund surviving the Merger: Heitman REIT Fund, a series of FundVantage Trust (b) State the Investment Company Act file number of the fund surviving the Merger: 811-22027 (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and date the agreement was filed: FundVantage Trust File No. 333-179832 SEC Accession No. 0001104659-12-024386 497(filed April 9, 2012) (d) If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. 8 VERIFICATION The undersigned states that (i) he has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of Old Mutual Funds II, (ii) he is the President and Principal Executive Officer of Old Mutual Funds II, and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken.The undersigned also states that the facts set forth in this Form N-8F application are true to the best of his knowledge, information and belief. /s/ Julian F. Sluyters Julian F. Sluyters 9
